Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2017/056454 10/13/2017, is acknowledged. 
Status of Claims
Claims 1-10, 14, 16-19, 25-27, 41-42, and 48 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on November 18, 2020 and that has been entered. 
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which includes claims 1-10, 14, 16-19, 25-27, and 41  drawn to a compound of Formula I or II and the elected species as set forth and found to Example 2, such as, 
    PNG
    media_image1.png
    95
    201
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. However, during a telephonic interview with Ms. Miho Kaneko (Attorney for Applicant) on November 24, 2020, Applicant has agreed to cancel non-elected claims 42, 48, and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims  1-10, 14, 16-19, 25-27, and 41 are currently examined and found allowable over the prior art of record.

		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Ms. Miho Kaneko on November 24, 2020. 
 The application has been amended as follows: 
a.          Claims 42 and 48 have been cancelled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-10, 14, 16-19, 25-27, and 41 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 9.139,519, cited) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of Formula I, 
    PNG
    media_image2.png
    150
    244
    media_image2.png
    Greyscale
, which is uniquely substituted by different variables and substitutes, such as, R1, R2, R3 and S(O)w etc. Therefore, the instant claims 1-10, 14, 16-19, 25-27, and 41 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626